Citation Nr: 1614223	
Decision Date: 04/07/16    Archive Date: 04/25/16

DOCKET NO.  13-03 244A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to service connection for a right arm disability (claimed as a torn ligament).

2. Entitlement to service connection for a right knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served in the Army National Guard from June 1973 to April 1974, which included a period of active duty for training (ACDUTRA) from October 1973 to April 1974.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in November 2010 of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

In May 2014, the Veteran appeared at a Board hearing before the undersigned Acting Veterans Law Judge.  A transcript of that hearing is in the claims file.  In June 2015, this case was remanded by the Board for further development.

The claims file is now entirely in VA's secure electronic processing systems, Virtual VA and Veterans Benefits Management System (VBMS).

The issue of entitlement to service connection for a right knee disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The preponderance of the competent and credible evidence of record weighs against finding that the Veteran has a current disability of the right arm.

CONCLUSION OF LAW

The criteria for service connection for a right arm disability have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015). 

VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Here, regarding the duty to notify, the Veteran was sent comprehensive VCAA letters in February 2010 and July 2015, which included information on how to establish service connection based upon a period of ACDUTRA.  The case was last adjudicated in July 2015.  Accordingly, no further development is required with respect to the duty to notify.

Next, VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting in the procurement of service treatment records and all relevant pre-and post-service treatment records, and by providing an examination, when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In June 2015, the issue was remanded for additional development.  All remand directives pertaining to this issue were completed, and the Board is satisfied that there has been substantial compliance.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Stegall v. West, 11 Vet. App. 268 (1998).

The Board notes that the Veteran has not been afforded a VA examination with regard to the issue of a right arm disability.  VA is obliged to provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service, or establishing that certain diseases manifested during an applicable presumptive period for which the claimant qualifies; and (3) an indication that the disability or persistent/recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability; but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i).
As will be discussed further below, there is no competent medical evidence that the Veteran has a current right arm diagnosis or that there exists a relationship between any right arm disability and service.  The Board therefore finds that the requirement to examine the Veteran is not triggered as the evidence of record does not meet these initial evidentiary thresholds.  See also Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) (noting that a conclusory lay statement that a current condition is related to service is insufficient to warrant a medical examination because it would "eliminate the carefully drafted statutory standards governing the provision of medical examinations and require the Secretary to provide such examinations in virtually every veteran's disability case").

VA has undertaken reasonable efforts to attempt to obtain all relevant, identified post-service medical records.  The Veteran's available service treatment records, private and VA medical treatment records, and Social Security Administration records have been obtained.  The Veteran's separation examination is not associated with the evidence of record.  There is a heightened obligation to assist the Veteran in the development of his case, a heightened obligation to explain findings and conclusions, and a heightened duty to consider carefully the benefit of the doubt rule in cases in which records are presumed to have been, or in actuality were, lost or destroyed while the file was in the possession of the government.  Washington v. Nicholson, 19 Vet. App. 362, 369-70 (2005); Cromer v. Nicholson, 19 Vet. App. 215, 217 (2005) (citing O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)).  

The full testimony of the May 2014 Board hearing has also been transcribed and included in the record.  At the hearing, the issues on appeal were identified and suggestions made regarding the submission of necessary favorable evidence.  The Veteran had an opportunity to present additional testimony on the essential elements necessary to prove the claims, and all hearing duties are found to be satisfied.  See 38 C.F.R. § 3.103(c) (2015); Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).

For the above reasons, the Board finds that, pertaining to the issue of entitlement to service connection for a right arm disability, the duties to notify and assist have been met, all due process concerns have been satisfied, and the issue may be considered on the merits at this time without prejudice to the Veteran.

II. Analysis

The Veteran contends that he has a right arm disability that was incurred during ACDUTRA.  The Veteran testified at a May 2014 Board hearing that during basic training he fell and injured his right arm.  He stated that he reported to sick call that day and was told he had torn ligaments and should avoid heavy lifting, but was not given X-rays.  He stated that after service he had a lot of pain when he tried to pick something up and that he still is unable to hold his arm straight up.  He stated that he sees a doctor when he has trouble with his arm and has been given shots, pain pills, and muscle relaxers.  He stated that he did seek treatment after service, but that those records have been destroyed, and that he has not actually been given a diagnosis for his right arm.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) an in-service precipitating disease, injury, or event; and (3) a causal relationship, i.e., a nexus, between the current disability and the in-service event.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

Active military, naval, or air service includes any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, or any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty.  38 U.S.C.A. § 101(21), (24) (West 2014); 38 C.F.R. § 3.6(a), (d) (2015).  ACDUTRA includes full-time duty performed for training purposes by members of the National Guard of any state.  38 U.S.C.A. §§ 101(22), 316, 502, 503, 504, 505 (West 2014); 38 C.F.R. § 3.6(c)(3) (2015).  Presumptive periods do not apply to ACDUTRA or INACDUTRA.  Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  Thus, service connection may be granted for disability resulting from disease or injury incurred or aggravated while performing ACDUTRA, or from an injury incurred or aggravated while performing INACDUTRA.  38 U.S.C.A. §§ 101(24), 106.

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997).  To be present as a current disability, the claimed condition must be present at the time of the claim for benefits, as opposed to sometime in the distant past.  Gilpin v. West, 155 F. 3d 1353 (Fed. Cir. 1998).  The Gilpin requirement is satisfied when the disability is shown at the time of the claim or during the pendency of the claim, even though the disability subsequently resolves.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

The Veteran's service treatment records show that in March 1974 while serving on ACDUTRA, he was treated for a sore right elbow and was diagnosed with a sprain.  The Board therefore accepts that the Veteran did incur an injury to his right arm in service, which was diagnosed as a sprain.

There is no evidence, however, that the Veteran has a current right arm disability or that any such right arm disability is related to an event or injury in service.

The Veteran's post-service private treatment records do not contain any complaints, treatment, or diagnoses pertaining to the right arm.  The Veteran's private treatment records show treatment for a left shoulder injury, and his submission for benefits from the Social Security Administration indicate that he had disabilities of the left shoulder and ankle.  The Veteran was evaluated in April and May 2008 by a Social Security Administration examiner and was diagnosed with a left shoulder torn rotator cuff, but no disability of the right arm was found.  At the April 2008 range of motion evaluation, the Veteran's right shoulder, elbow, and forearm were found to have normal motion.

The Board finds that the record contains no competent medical evidence indicating that the Veteran currently has, or at any time during the appellate term has had, a diagnosed right arm disorder.  As mentioned above, the law specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. § 1110; see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Federal statutes only permit payment for disabilities existing on and after the date of application for such disorders.  Id.  In the absence of proof of the presently claimed disability, there can be no valid claim.  Thus, where, as here, medical evidence indicates that the Veteran does not have a current right arm disability, there is no valid claim for service connection.  Id.; see also Gilpin, 155 F.3d 1353.

The Veteran has not submitted any medical documentation indicating that he has, at any time during the period on appeal, been diagnosed with or treated for a right arm disability.  The Veteran stated at his May 2014 Board hearing that he was not aware of having received any diagnosis related to the right arm and that he was not receiving medical treatment for his right arm.  The Veteran's private medical records show treatment and complaints for a variety of joint pain disorders, including bilateral knee pain, right ankle pain, and left shoulder pain and immobility, but are silent for any complaints related to the right arm.  The Veteran was evaluated by the Social Security Administration in April and May 2008 to consider his overall physical impairment, and there was no finding of any right arm disability.  The Veteran's range of motion was tested in the right shoulder, elbow, and forearm and was found to be normal.  

The only evidence indicating that the appellant may currently have a right arm disability lies within the lay statements of the Veteran himself.  To the extent that the appellant's assertions are advanced to establish a current diagnosis, such evidence provides no basis for allowance of the claim.  The Veteran, as a layperson, is competent to report on matters observed or within his personal knowledge such as symptoms of pain.  Questions of medical diagnosis and causation of disabilities not capable of lay observation or sensory perception remain within the province of medical professionals.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (2007); Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As a layperson without the appropriate medical training or expertise, the Veteran is not competent to render a probative opinion on such a complex medical matter.  Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  Hence, lay assertions as regarding either the nature or etiology of a right arm disability have little probative value, and furthermore are outweighed by the medical evidence of record.  The Board notes that while the Veteran has credibly asserted that he sometimes has pain in his right arm, and he is competent to state these observable symptoms, that pain alone is not a disability for which VA compensation can be rewarded.  See Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001) (holding that pain alone without a diagnosed or identifiable underlying malady or condition did not constitute a disability for which service connection may be granted).

For all the foregoing reasons, the Board finds that the claim of entitlement to service connection for a right arm disability must be denied.  While there is no legal basis for granting entitlement to service connection for a right arm disability at this time, the Board notes that if the Veteran's right arm symptoms later result in a diagnosis of a disability, he is free to file a new claim for service connection.

In reaching the conclusion above the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the appellant's claim, that doctrine is not applicable.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to service connection for a right arm disability (claimed as a torn ligament) is denied.


REMAND

The Veteran also contends that he has a right knee disability which was incurred during ACDUTRA.  The Veteran testified in May 2014 that he injured his right knee when he tripped and fell in a hole at Fort Jackson.  He stated that he had some bruising but did not receive any X-rays and was told to avoid running and bending.  He stated that he has had continuous knee pain since service, and that he currently treats it with pain killers.  He described how it has made going up and down stairs and dressing himself more difficult.  The Veteran's service treatment records show that in January 1974 he fell in a hole and sprained his back.

In June 2015, the Board remanded this issue in order to obtain the Veteran's medical records through the Social Security Administration.  The remand instructed that if this development established that the Veteran had a current right knee disability, then the AOJ should schedule him for an appropriate VA examination.

These records were obtained, and they showed that in April 2008 the Veteran was found to have degenerative joint disease of the knees.  At a May 2008 examination, the Veteran was noted to have pain and tenderness on range of motion in both knees and was again noted to have degenerative joint disease of the knees.

The United States Court of Appeals for Veterans Claims has held that if the Board proceeds with final disposition of an appeal and the remand orders have not been complied with, the Board itself errs in failing to ensure compliance.  See Stegall, 11 Vet. App. at 271.  Here, the AOJ was instructed to provide the Veteran with a VA examination if medical evidence of a current right knee disability was obtained.  As the records from the Social Security Administration did show a diagnosis of such a disability, and no VA examination was held, the issue must be remanded for a VA examination to be provided to the Veteran.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Schedule the Veteran for a VA orthopedic examination to determine the nature and etiology of his right knee disability.  All necessary tests should be conducted.  The examiner must be provided access to all records in Virtual VA and VBMS.

(a) The examiner should first indicate all current disabilities of the right knee.  Please note that although the Veteran may not meet the criteria for a diagnosis at the present time, diagnoses made prior to and since the date of claim filing meet the criteria for a "current" diagnosis.  For any diagnoses of record which cannot be validated or confirmed, please explain why such diagnoses cannot be confirmed.  Please also note the April and May 2008 diagnoses of right knee degenerative joint disease.

(b) For each diagnosis found, the examiner should indicate whether it is as least as likely as not (50 percent probability or more) that such disability is related to the Veteran's ACDUTRA service (October 1973 to April 1974).  

The examiner should address any pertinent in-service findings as well as any pertinent post-service findings. The examiner should also consider the Veteran's competent lay history of recurrent and persistent right knee pain since service separation.  The examiner should set forth the medical reasons for accepting or rejecting the Veteran's statements that he has had pain since service.

A full and complete rationale for the opinion expressed must be provided.  The examiner should set forth the medical reasons for accepting or rejecting the Veteran's statements of continuity of symptomatology since service.  If the examiner determines that he/she cannot provide an opinion on the issue at hand without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.

2. Then, readjudicate the issue on appeal.  If the benefit sought on appeal is not granted in full, the AOJ must issue a supplemental statement of the case and provide the Veteran and his representative an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
REBECCA N. POULSON
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


